Citation Nr: 0024748	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO) which reduced the 50 
percent rating for the veteran's PTSD to 30 percent.  The 
veteran appealed this determination and sought restoration of 
the 50 percent rating.  In April 1997, in the substantive 
appeal,  the veteran requested a further increase in the 
rating for his PTSD above the 50 percent level.  In November 
1997, the veteran's claim of entitlement to a total 
compensation rating based on individual unemployability was 
denied by the RO.  

A videoconference before the undersigned Member of the Board 
was conducted in March 1998.  At that point the issue only 
involved the question of restoration of the 50 percent 
evaluation for the veteran's PTSD.  The Board remanded the 
case in July 1998.  A December 1998 rating decision restored 
the veteran's 50 percent rating for PTSD but denied an 
increased rating.  The veteran perfected appeals of his 
increased rating claim for PTSD and entitlement to total 
compensation rating based on individual unemployability.  

Additional evidence was submitted by the veteran in August 
2000.  The veteran indicated that he waived RO jurisdiction 
of this additional evidence and it should be directly 
considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained by the RO.

2.  The service-connected PTSD results in no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability evaluation 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Part 4, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran service medical records reveal that his spouse 
inflicted gunshot wounds to his left buttock and posterior 
left thigh in July 1973.  The examiner found no serious 
injury, vessel damage, fracture or joint involvement.  

The veteran has been in receipt of service connection for a 
gunshot wound to the left thigh and left gluteal area with 
retained bullet rated 10 percent disabling since September 
1978.  

VA examinations were conducted in May 1994.  During a general 
medical examination, the veteran related a past history of 
alcohol abuse and insulin dependent diabetes.  He noted that 
he has been hospitalized four times due to his diabetes and 
that his feet were numb.  The diagnoses were alcohol abuse; 
PTSD; insulin dependent diabetes with probable sequelae of 
vascular deficiency (poor healing of sores), possible 
diabetic retinopathy (subjective increased blurred vision), 
and probable peripheral neuropathy (numb feet and hypoactive 
ankle jerk); and remote history of pancreatitis probably 
secondary to alcohol abuse and remote peptic ulcer disease.  
During a mental disorders examination, the veteran noted that 
he was unemployed the past eighteen months due to constant 
numbness, aching and throbbing in his feet.  The examiner 
noted that the veteran sustained a gunshot wound in Vietnam.  
The veteran related stressful experiences from his service in 
Vietnam, such as witnessing numerous deaths of servicemen and 
enemy combatants while serving as a helicopter door gunner.  
The veteran stated that he spent most of his day visiting 
relatives and that he spends most of his time alone.  He also 
stated that his primary problem was lack of sleep as he only 
slept three or four hours per night.  He noted that he had 
difficulty controlling his anger and that watching war movies 
tended to trigger flashbacks to his own experiences in 
Vietnam.  Examination found that the veteran was neatly 
dressed; and that his grooming and hygiene were good.  His 
speech was good.  The veteran admitted to suicidal ideation 
but denied any suicide attempts.  The veteran appeared 
emotionally disturbed when the discussion related to Vietnam.  
The veteran denied any hallucinations or delusions.  He had 
difficulty organizing his thoughts.  His concentration was 
poor.  His judgment was reality based and realistic.  The 
diagnoses were severe PTSD, severe alcohol dependency, 
pancreatitis and diabetes.  

A VA PTSD examination was conducted in July 1996.  The 
examiner noted that the veteran was well groomed.  The 
veteran was incoherent at times, irrelevant and a poor 
historian.  His affect was appropriate; his mood appeared to 
have been neutral.  The veteran stated that he was anxious 
and depressed.  He was of average intelligence.  His judgment 
and insight were good.  The Axis I diagnoses were PTSD and 
alcohol dependence, by history.  The Axis II diagnosis was 
none.  The Axis III diagnoses were diabetes mellitus, type 
II; hypertension and poor circulation; and history of 
cholecystectomy in 1978 and a right toe amputation in 1994.  
The Axis IV severity of the psychosocial stressors was mild 
to moderate.  The Axis V Global Assessment of Functioning 
Scale (GAF) was 71 to 81.  

A July 1996 Social Security Administration decision, by an 
Administrative Law Judge, found that the veteran was disabled 
as of September 1994 due to insulin-dependent diabetes, 
hypertension and alcohol abuse, in remission.  

A VA PTSD examination was conducted in September 1998.  The 
veteran reported frequent intrusive thoughts and 
recollections of his Vietnam experiences.  He stated that he 
avoids watching war movies.  He reported chronic sleep 
disturbances.  Examination found the veteran's thought 
process and content to be within normal limits.  The veteran 
admitted to suicidal ideation but denied any plan or intent.  
He was fully oriented and maintained minimal hygiene.  Short 
and long term memory, judgment and abstract thinking were 
impaired.  The veteran's speech was slow and his mood was 
depressed.  The examiner stated that the veteran continues to 
struggle with all the major symptoms of PTSD which appeared 
to be severe in nature.  The Axis I diagnoses were chronic 
severe PTSD and alcohol abuse by history.  The Axis II 
diagnosis was none.  The Axis III diagnosis was chronic pain, 
diabetes and hypertension.  The Axis IV psychosocial 
stressors were unemployed and total social isolation.  The 
Axis V GAF was 50.  The examiner also noted that the veteran 
had severe social and occupational impairment due to his 
PTSD.  

The veteran was hospitalized for an exploratory laparotomy in 
October 1999.  The veteran complained of frequent outbursts, 
anxiety mood dysphoria, social withdrawal, recurrent 
nightmares and night sweats related to his Vietnam 
experiences.  A GAF of 50 was given.  

Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than 50 percent for his 
service-connected PTSD disability is warranted.

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased rating is well grounded based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  The Board also finds that the VA has 
fulfilled its duty to assist the veteran in development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. Assignment of a 100 percent 
evaluation for PTSD is contemplated where there is a showing 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives own occupation, or 
own name.

That said, the Board finds that this evidence shows that the 
veteran's PTSD more nearly approximates a 70 percent rating 
as the veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideation; panic or depression; impaired impulse 
control; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

This evidence demonstrates to the Board that a 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) 
is warranted.

However, the Board is unable to conclude that the veteran's 
PTSD results in total occupational and social impairment or 
virtual isolation in the community and a demonstrable 
inability to obtain or retain employment, the criteria 
necessary for a 100 percent disability evaluation; as he is 
able to maintain minimal familial relationships, no psychotic 
symptoms have been shown, and there is no indication that the 
PTSD symptoms result in gross impairment in thought process 
or total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality. 



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

In light of the grant of the increased, 70 per cent, rating 
for PTSD, the Board has determined that the Board is unable 
to adjudicate the veteran's claim of total compensation 
rating based on individual unemployability without violating 
the veteran's statutory and regulatory procedural rights by 
addressing a question not properly considered by the RO 
inasmuch as the increased rating could affect the outcome of 
the total rating claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following action:

The RO should again review the veteran's 
claim for an increased rating for a total 
compensation rating based on individual 
unemployability.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

